DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because a “septum seal 103” is not shown in Figs. 4A and 4B, as described in page 9 of Applicant’s specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell).
Re. Claim 13: Lafontaine teaches a method of preparing a pressure-measuring guidewire system for use, the method comprising the steps of providing a hollow guidewire having an inner lumen (Fig. 2a, 2b).
Lafontaine does not explicitly provide a guidewire in a dry and sterile state.  Although such qualities may be implicit (see additional or alternative evidence), Examiner has provided more explicit art for the sake of advancing prosecution:
Schnell explicitly teaches the invention wherein the guidewire is provided in a dry and sterile state (Col. 4: “Thus, set 10a may be provided to the user in sterile condition, being contained in a conventional, sterile package. Since set 10a is sterile, there is no need for a bacteria blocking membrane similar to membrane 36 of the previous embodiment, because set 10a remains dry, and is blocked from contact with blood by the presence of microporous plug 32a”).  Schnell teaches analogous art in the technology of measuring vascular pressure (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine to have included the guidewire to be in a dry and sterile state, the motivation being that it is conventional to do so in order to protect the patient from bacterial contamination (Col. 1, lines 28-46).

Lafontaine further teaches the invention further comprising:
providing a pressure sensor having a transducer deployed for sensing a pressure within a sensing cavity, said sensing cavity being at least partially filed with a non-volatile fluid (Fig. 3c: high pressure transducer 30; Col. 7, lines 30-41: describing a partially-filled sensing cavity in connector 27);
while said hollow guidewire is disconnected from said pressure sensor, introducing into said inner lumen of said guidewire a biocompatible fluid under sufficient pressure to fill and said inner lumen with said biocompatible fluid (Figs. 2a-3c, described in Col. 7, line 42 – Col. 8, line 5: to prep the guidewire 5, 6, valve 26 may be turned to fill the elongate body 5 with fluid until all air is expelled from holes 15 prior to valve turning to bring the guidewire into fluid communication with transducer 30); and
subsequent to said introducing, mating said hollow guidewire with said pressure sensor so as to bring said sensing cavity of said pressure sensor into fluid connection with said inner lumen of said guidewire (see citations above; Fig. 3c: mating of guidewire to pressure transducer through o-ring 28 in connector 27).
Re. Claim 22: Lafontaine in view of Schnell teach the invention according to claim 13.  Lafontaine further teaches the invention wherein mating said hollow guidewire with said pressure sensor is by penetration of a proximal tip of said hollow guidewire into said sensing cavity (Fig. 3c: .

Claims 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) in further view of Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr).

Re. Claim 23: Lafontaine in view of Schnell teach the invention according to claim 13.  Lafontaine further teaches the invention comprising: 
a hollow guidewire having an inner lumen, said guidewire being packaged in a dry, sterile state (see rejection of claim 13);
a pressure sensor having a transducer deployed for sensing a pressure within a sensing cavity, said sensing cavity being at least partially filled with a non-volatile fluid (see rejection of claim 13),
wherein said hollow guidewire comprises an elongated flexible shaft having a terminal portion terminating at a distal tip (Figs. 2a-2d), 
wherein said terminal portion comprises a helical spring surrounding a central channel (Figs. 2a-2d).
Lafontaine does not teach the invention wherein said distal tip is an open distal tip defining an opening aligned with said central channel, said inner lumen being contiguous with said central channel and extending to said open distal tip.

It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine in view of Schnell to include the distal tip being open as taught by Ehr, the motivation being that the distal end is identified by Ehr as an alternative location through which pressure readings may be taken (Paragraph 0023), which would allow for pressure measurements at locations farther than the pressure sensed at holes located along the main body prior to the distal end, such as those shown in Fig. 1 of Ehr and Figs. 2a-2d, and Fig. 4 of Lafontaine.
Re. Claim 24: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Ehr further teaches the invention wherein said open distal tip is formed by an end of said helical spring (Fig. 6: distal tip formed by helical spring 16e).
Re. Claim 20: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine further teaches the invention wherein said hollow guidewire has a length and an external diameter, said length being in excess of 1000 times said external diameter, and (Col. 6: “member 6 may be either standard guide wire length, about 150-175 cm, or standard exchangeable guide wire length, about 300 cm.  At its proximal end core member 6 has an outer diameter of 0.014" and an inner diameter of 0.008". At the distal end of core member 6 the outer diameter of core member 6 tapers to 0.011"),
wherein said hollow guidewire is flexible (Col. 3: “In a second embodiment of the invention, a metal hypotube is ground to a tapered section at the distal end. This tapered section is covered with a 
configured for use in a percutaneous coronary intervention (Col. 1, line 11 – Col. 3, line 42: background describing measuring pressure in coronary arteries and invention summary describing invention improving upon the prior art described in the background; the diameters of the device (see previous citations) make the device suitable for percutaneous coronary intervention).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) in further view of Hulvershorn et al. (U.S. 2011/0060339 A1) (hereinafter – Hulvershorn ‘229) in further view of Robinson et al. (U.S. 2012/9965482 A1) (hereinafter – Robinson).
Re. Claim 21: Lafontaine in view of Schnell teach the invention according to claim 13.  Lafontaine in view of Schnell do not teach the invention wherein mating said hollow guidewire with said pressure sensor results in an air bubble between the biocompatible fluid and said non-volatile fluid of no more than 1 microliter.
Hulvershorn ‘229 teaches the use of a reservoir to accommodate minor air displacements (Paragraph 0154).  Hulvershorn ‘229 teaches analogous art in the technology of pressure-sensing devices (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine in view of Schnell to include a reservoir to accommodate air bubbles formed during use of the device, the motivation being that such a chamber minimizes the effect of pressure fluctuations on measurement due to the entrapment of small air volumes (Paragraph 0154).

Robinson teaches that microliter air bubbles have an upward trend of affecting pressure measurement (Figs. 2, 112).  Robinson teaches analogous art in the technology of pressure-sensing using catheters (Paragraph 0310).
Since Hulvershorn ‘229 teaches a reservoir to accommodate specifically small volume fluctuations, it would be obvious to make such a volume smaller than 1 microliter since Robinson teaches that larger volumes would be detrimental to sensing (Paragraph 0041).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) in further view of Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr) in further view of Hammerslag et al. (U.S. 5,308,324) (hereinafter – Hammerslag).
Re. Claims 25 and 26: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine, Schnell, and Ehr do not teach the invention wherein a flexible coating circumscribes said helical spring along a majority of a length of said terminal portion.  Although Lafontaine describes the use of a polymer coating on a ground tapered section at the distal end, Lafontaine does not teach the invention wherein a flexible coating circumscribes the helical spring along a majority of a length of said terminal portion.
Hammerslag teaches the invention wherein a flexible coating circumscribes said helical spring along a majority of a length of said terminal portion (Col. 7: “Preferably, the exterior surface of the wound coil type guidewire shaft 10 is provided with an elastic, biocompatible coating or sheath to 
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, and Ehr to include a flexible coating circumscribing the helical spring portion as taught by Hammerslag, the motivation being that such a coating provides sufficient flexing of the bod without cracking and minimizes sliding friction during insertion and is inert to the in vivo vascular environment (Col. 7, lines 10-15).
Re. Claim 26: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine, Schnell, and Ehr do not teach the invention wherein a length of said helical spring is at least about 10 centimeters.
Hammerslag further teaches the invention wherein a length of said helical spring is at least about 10 centimeters (Col. 6, lines 29-39).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, and Ehr to have the helical spring be a length of at least 10 centimeters as taught by Hammerslag, the motivation being that lengths exceeding 10 centimeters is typical, and that any suitable length may be used depending on the application, wherein one skilled in the art would have optimized accordingly since the length of the helical spring portion is a result-effective variable which affects the steerability of the guidewire.
Furthermore, absent a teaching as to the criticality of requiring the helical spring to be at least about 10 cm, this arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute an significance (novel or unexpected results) to a particular arrangement. 

 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) in further view of Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr) in further view of Marcotte et al. (U.S. 2011/0144531 A1) (hereinafter – Marcotte).
Re. Claim 27: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine in view of Ehr do not teach the invention wherein a closed septum is penetrated via a needle in order to form a sealed interconnection between the pressure sensor and guidewire.  Lafontaine instead teaches the use of an O-ring assembly for merely stabilizing the guidewire in the chamber.  
Marcotte teaches the invention wherein a closed septum is penetrated via a needle in order to form a sealed interconnection between the pressure sensor and guidewire (Fig. 1: septum 16 penetrable by needle of pressure sensor, as described in Paragraph 0032) wherein said pressure sensor has a hollow needle for penetrating said septum thereby connecting said pressure sensor with said inner lumen of said hollow guidewire (Fig. 5, as described in Paragraph 0032).  Marcotte teaches analogous art in the technology of pressure-sensing catheters (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine in view of Ehr to include the method of forming a sealed interconnection via a penetrable septum as taught by Marcotte, the motivation being that such a configuration forms a suitably rigid connection such that patient movement and movement of the needle detected via an accelerometer may be compensated for in the pressure sensing component (Paragraph 0044).

28 is rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) in further view of Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr) in further view of Dorando (U.S. 2014/0276142 A1) (hereinafter – Dorando).
Re. Claim 28: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine, Schnell, and Ehr do not teach the invention further comprising a display and user input configured to measure pressure at two positions and display at least one parameter related to the two positional pressures as required by claim 28.
Dorando teaches the invention further comprising: 
a processing system comprising at least one processor, said processing system being electrically connected to said transducer so as to receive an output of said transducer (Fig. 7: microprocessor 206 receiving input from distal pressure sensor 191 and aortic transducer 196);
a display associated with said processing system (Fig. 7: FFR display; Fig. 9: display and control); and
a user input associated with said processing system, wherein said processing system is response to said user input (Figs. 4-6: buttons 184, display 182) and configured to:
in response to a first user input, record a pressure corresponding to a pressure at a first position of a distal tip of the guidewire; 
ii) in response to a second user input, record a pressure corresponding to a pressure at a second position of a distal tip of the guidewire (Paragraph 0060: user-controlled buttons to calculate difference between proximal and distal pressures, commonly referred to as fractional flow reserve, or FFR); and
display on said display at least one parameter indicative of a relationship between said pressures at said second position and at a first position (Paragraph 0011: “…a display in communication with the processor and configured to display the pressure differential calculated by the processor…”).
Dorando teaches analogous art in the technology of intraluminal pressure sensing devices (Abstract).
The invention of Lafontaine has applications in the technical field treatment of treatment of stenosis (Col. 2, lines 11-35).  The invention of Schnell is concerned with the monitoring of stenosis (Col. 4, lines 39-50).   The invention of Ehr also has applications in the technical field of treatment of stenosis (Paragraph 0002).  It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, and Ehr to include means capable of allowing a user to measure pressures at two locations (such as the display and user input of Dorando), the motivation being that performing such steps using such means allows the system to identify and display to a user a well-known diagnostic parameter of stenosis in a blood vessel known as fractional flow reserve (FFR) (Paragraph 0002).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine) in view of Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) in further view of Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr) in further view of Dorando (U.S. 2014/0276142 A1) (hereinafter – Dorando) in further view of Hulvershorn et al. (U.S. 2011/0046477 A1) (hereinafter – Hulvershorn ‘477).
Re. Claim 29: Lafontaine, Schnell, Ehr, and Dorando teach the invention according to claim 28.  Lafontaine, Schnell, Ehr, and Dorando do not teach the invention wherein said pressure sensor, said 
Hulvershorn teaches the invention wherein
said pressure sensor, said processing system, said display and said user input are all provided carried by a single housing (Fig. 10: pressure sensor 624, signal processing components 626, display 628 also described as user interface in Fig. 5 and Paragraph 0062: “… the output unit 180 can include one or more types of output devices, for instance, a user interface…”),
said single housing being configured for selectively mating with said hollow guidewire (Fig. 7: coupling structure 112).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, Ehr, and Dorando to include the pressure sensor, processing system, display, and user interface within a single housing as taught by Hulvershorn ‘477, the motivation being that such a configuration allows for convenient and simultaneous visualization of the patient, display, and device while in use, and further allows for a non-cumbersome and potentially disposable device (Paragraph 0031). 
Additionally or alternatively, Dorando may also encompass all limitations of claim 29 since a pullback device (described in Paragraph 0041) which translates the difference between proximal and distal pressures may be considered a pressure sensor located within the housing 180, as shown in Figs. 4 and 7, and the housing 180 includes an input connector 190 for receiving a proximal end of a catheter instrument.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/Primary Examiner, Art Unit 3791